        Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 1 of 7

                                                                  USDCSDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            FILED
-----------------------------------x

ANDREA PAUL,
                                                                                             ::
                         Plaintiff,                       18 Civ. 2 (HBP)

       -against-                                          OPINION
                                                          AND ORDER
ROMAN CATHOLIC ARCHDIOCESE OF
NEW YORK, et al.,

                         Defendants.

-----------------------------------x

            PITMAN, United States Magistrate Judge:


            I held settlement conferences in this matter on June 7,

2018 and September 10, 2018.                  A settlement was reached at the

September 10, 2018 conference, and this matter is now before me

on the parties' joint application to approve the settlement

(Letter of Gregory P. Mouton, Jr., Esq., to the undersigned,

dated Oct. 29, 2018       (Docket Item ("D.I.") 26)              ("Mouton Letter")).

All parties have consented to my exercising plenary jurisdiction

pursuant to 28 U.S.C.       §    636(c).

            Plaintiff alleges that she has been employed by

defendants since approximately 2002 and has worked as a payroll

coordinator since approximately 2011                    (Complaint, dated Jan. 1,

2018   (D. I. 1)   ("Compl. ")    c_[[c_[[   18, 25).   Plaintiff brings this

action under the Fair Labor Standards Act                    ("FLSA"), 29 U.S.C.    §§
       Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 2 of 7




201 e t ~ - , and the New York Labor Law ("NYLL"), claiming that

defendants failed to pay her the statutory minimum wage and

overtime premium pay, failed to maintain her payroll records

properly and failed to provide her with wage notices and wage

statements (Compl.   ~~   45-80).   According to plaintiff, defendants

owe her approximately $111,000 in unpaid wages, $111,000 in

liquidated damages and $10,000 in statutory damages for wage

notice and wage statement violations.

           Defendants deny plaintiff's claims and maintain that

neither the FLSA nor the NYLL applied to defendants, and even if

they did, plaintiff was properly characterized as exempt.

Defendants also contend that plaintiff worked fewer hours than

she claims.    Finally, defendants contend that plaintiff received

wage notices and wage statements and that they have copies

containing plaintiff's signature.

           As noted above, I presided over two settlement

conferences.    After a protracted discussion of the strengths and

weaknesses of the parties' respective positions, I made a

mediator's proposal that the matter settle for the total sum of

$90,000 and an agreement that defendants would not terminate

plaintiff's employment without good cause until she reaches age

65.   Any disputes concerning defendants' termination of

plaintiff's employment would be subject to arbitration.           The

                                     2
      Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 3 of 7




parties agreed to the material terms of the settlement and

submitted their proposed settlement agreement for judicial

approval on November 30, 2018     (Negotiated Settlement Agreement,

annexed to Mouton Letter (D.I. 26-1)       ("Settlement Agreement"))

          Court approval of an FLSA settlement is appropriate

          "when [ the settlement] [is] reached as a result of
          contested litigation to resolve bona fide disputes."
          Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376,
          at *12 (S.D.N.Y. Sept. 16, 2011).   "If the proposed
          settlement reflects a reasonable compromise over
          contested issues, the court should approve the
          settlement." Id. (citing Lynn's Food Stores, Inc. v.
          United States, 679 F.2d 1350, 1353 n.8 (11th Cir.
          1982)) .

Agudelo v. E   &   D LLC, 12 Civ. 960   (HB), 2013 WL 1401887 at *1

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in original)

"Generally, there is a strong presumption in favor of finding a

settlement fair,     [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."      Lliguichuzhca v. Cinema 60, LLC,     948 F. Supp.

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)    (internal

quotation marks omitted).      In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA]
          settlement is fair and reasonable, a court should
          consider the totality of circumstances, including but

                                    3
         Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 4 of 7




             not limited to the following factors:     (1) the
             plaintiff's range of possible recovery; ( 2) the extent
             to which the settlement will enable the parties to
             avoid anticipated burdens and expenses in establishing
             their respective claims and def ens es; ( 3) the
             seriousness of the litigation risks faced by the
             parties; ( 4) whether the settlement agreement is the
             product of arm's-length bargaining between experienced
             counsel; and (5) the possibility of fraud or collusion.

(internal quotation marks omitted).           The settlement here

satisfies these criteria.

             First, plaintiff's net settlement -- $60,000 after the

deduction of attorneys'       fees and costs -- represents more than

25% of her total alleged damages and 54% of her claimed unpaid

wages.     This percentage is reasonable, especially given

plaintiff's potential legal obstacles to recovery.                See Gervacio

v. ARJ Laundry Servs.      Inc., 17 Civ.    9632    (AJN),   2019 WL 330631 at

*l   (S.D.N.Y.   Jan. 25, 2019)    (Nathan, D.J.)      (net settlement of 20%

of FLSA plaintiff's maximum recovery is reasonable);               Felix v.

Breakroom Burgers & Tacos, 15 Civ. 3531            (PAE),    2016 WL 3791149 at

*2   (S.D.N.Y. Mar.    8, 2016)   (Engelmayer,     D.J.)    (net settlement of

25% of FLSA plaintiff's maximum recovery is reasonable); Beckert

v. Ronirubinov,     15 Civ. 1951    (PAE), 2015 WL 8773460 at *2

(S.D.N.Y.    Dec. 14, 2015)    (Engelmayer,    D.J.)    (net settlement of

25% of FLSA plaintiff's maximum recovery is reasonable).

             Second, the settlement will entirely avoid the expense

and aggravation of litigation.         The factual and legal issues in


                                       4
      Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 5 of 7




this matter would have led to protracted and costly litigation,

likely involving multiple depositions and extensive document

discovery.     The settlement avoids this burden.

             Third, the settlement will enable plaintiff to avoid

the risk of litigation.     Defendants denied plaintiff's

allegations and presented compelling legal and factual obstacles

to plaintiff's possible recovery.       Given these obstacles and the

fact that plaintiff bears the burden of proof, it is uncertain

whether, or how much, plaintiff would recover at trial.

             Fourth, because I presided over the settlement

conference that immediately preceded plaintiff's acceptance of

the settlement, I know that the settlement is the product of

arm's-length bargaining between experienced counsel.          As noted

above, the final settlement terms were suggested by the

undersigned.

             Fifth, there are no factors here that suggest the

existence of fraud.     The fact that I suggested the settlement

terms conclusively negates the possibility of fraud or collusion.

             Finally, the Settlement Agreement provides that $30,000

will be paid to plaintiff's counsel for attorneys' fees, out-of-

pocket costs and disbursements (Settlement Agreement~ 2(a) (k)).

I find plaintiff's counsel's request for $30,000 -- one-third of

the total settlement -- to be reasonable and appropriate.             See

                                    5
        Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 6 of 7



Santos v. EL Tepeyac Butcher Shop Inc., 15 Civ. 814             (RA), 2015 WL

9077172 at *3 (S.D.N.Y. Dec. 15, 2015)         (Abrams, D.J.)     ("[C]ourts

in this District have declined to award more than one third of

the net settlement amount as attorney's fees except in

extraordinary circumstances."), citing Zhang v. Lin Kumo Japanese

Rest. Inc., 13 Civ. 6667      (PAE), 2015 WL 5122530 at *4        (S.D.N.Y.

Aug.    31, 2015)   (Engelmayer,    D. J.) and Thornhill v. CVS Pharm.,

Inc., 13 Civ. 507      (JMF), 2014 WL 1100135 at *3 (S.D.N.Y. Mar. 20,

2014)    (Furman, D. J.); Rangel v. 639 Grand St. Meat      &   Produce

Corp., 13 CV 3234      (LB), 2013 WL 5308277 at *l (E.D.N.Y. Sept. 19,

2013)    (approving attorneys' fees of one-third of FLSA settlement

amount, plus costs, pursuant to plaintiff's retainer agreement,

and noting that such a fee arrangement "is routinely approved by

courts in this Circuit").          Thus, plaintiff's counsel is awarded

$30,000 for attorneys' fees,         costs and disbursements.

             Accordingly, for all the foregoing reasons, I approve

the settlement in this matter.          In light of the settlement, the




                                        6
         Case 1:18-cv-00002-HBP Document 27 Filed 03/22/19 Page 7 of 7




action is dismissed with prejudice and without costs.             The Clerk

is respectfully requested to mark this matter closed.


Dated:       New York, New York
             March 22, 2019
                                           SO ORDERED




                                           HE?R~
                                           United States Magistrate Judge

Copies transmitted to:

All Counsel




                                       7
